



QUANEX BUILDING PRODUCTS CORPORATION
KEY LEADER
STOCK SETTLED
PERFORMANCE RESTRICTED STOCK UNITS AWARD AGREEMENT
[_____________]
“Grantee”
Date of Award:
[___________]
Target Number of Performance Restricted Stock Units:
[___________]



AWARD OF PERFORMANCE RESTRICTED STOCK UNITS (“PRSUs”)
1.
GRANT OF PERFORMANCE RESTRICTED STOCK UNITS. The Compensation Committee (the
“Committee”) of the Board of Directors of Quanex Building Products Corporation,
a Delaware corporation (the “Company”), subject to the terms and provisions of
the Quanex Building Products Corporation 2008 Omnibus Incentive Plan, as amended
(the “Plan”), hereby awards to you, the above-named Grantee, effective as of the
Date of Award set forth above, the number of PRSUs (the “Target Number”) set
forth above in accordance with the formulas below, on the terms and conditions
set forth in this PRSU Award Agreement (this “Agreement”).

The grant of PRSUs represents the right to receive a percentage of the Target
Number upon vesting, with each PRSU that vests representing the right to receive
one (1) share of Stock. Unless and until the PRSUs have vested in accordance
with the terms of this Agreement, you shall not have any right to delivery of
the shares of Stock underlying such PRSUs or any other consideration in respect
thereof. The PRSUs are subject to attainment of the Performance Goal during the
Performance Period (as described here) and your continued service throughout the
Performance Period (unless otherwise provided in this Agreement or the Plan).
For purposes of this Agreement, the term “Performance Period” means the
three-year period beginning [______________], and ending [______________] (the
“Ending Date”).
2.
AWARD MODIFIERS. The aggregate number of PRSUs to vest under this Agreement
shall be equal to the Target Number multiplied by the award modifier set forth
below (the “Award Modifier”).

The Award Modifier will be determined based on the achievement of the
Performance Goal, absolute total shareholder return (“Absolute TSR”), as
follows:


 
Absolute TSR*
Award Modifier
Maximum Milestone
TSR equals or exceeds [__%]
150%
Target Milestone
TSR equals [__%]
100%
Threshold Milestone
TSR equals [__%]
50%
Below Threshold
TSR is less than [__%]
0% (award is forfeited and cancelled without payment)

*Absolute TSR shall be determined using the average price of the Company’s Stock
over the 10 trading days ending on the last trading day prior to [___________]
and the average price of the Company’s Stock over the 10 trading days ending on
the last trading day prior to [____________], and assuming that any dividends
paid are reinvested as of the ex-dividend date.


The Award Modifier will be interpolated for performance between threshold and
target milestones, and target and maximum milestones.
For purposes of this Agreement, TSR shall mean the change in the value of the
Stock over the Performance Period, taking into account both Stock price
appreciation and the reinvestment of dividends. TSR will be calculated
conclusively by the Committee.
3.
PAYMENT. Except as otherwise expressly provided herein, the total value owed to
you based on the calculations set forth above will be paid to you one hundred
percent (100%) in common stock of the Company, will be paid to you by the legal
entity that is a member of the Company Group (as defined below) and that is
classified as your employer (the “Employer”) as soon as administratively
practicable following the date of the Committee’s certification that the
Performance Goal has been satisfied, but no later than March 15 of the calendar
year following the calendar year in which the Ending Date occurs (the “Payment
Date”). “Company Group” shall mean the Company and all Affiliates of the
Company.

4.
EXAMPLE CALCULATION

Assume the following:
•
PRSU Grant of 1,000 shares.

•
Threshold, Target, and Maximum Award Modifiers of 50%, 100%, and 150%
respectively.

•
Company achieves Absolute TSR performance of 20% (precisely the target
milestone).

The total number of Performance Restricted Stock Units to vest would be the
following:
1,000 PRSUs x 100% Award Modifier = 1,000 PRSUs
Total PRSUs to vest = 1,000 Vested Shares
5.
SEPARATION FROM SERVICE/CHANGE IN CONTROL OF THE COMPANY. Notwithstanding
anything to the contrary in this Agreement, the following provisions will apply
in the event of your Separation from Service (within the meaning of Section 409A
(your “Separation from Service”)) from the Company Group, or a Change in Control
of the Company occurs, before the Ending Date. For purposes of this Agreement, a
“Change in Control” of the Company shall have the meaning ascribed to such term
in the Plan.

5.1    Separation from Service Generally. Except as otherwise expressly provided
to the contrary in this Section 5, in the event of your Separation from Service
before the Ending Date, all of your rights in this Agreement, including all
rights to the PRSUs granted to you, will lapse and be completely forfeited
without consideration on the date of your Separation from Service.
5.2    Change in Control of the Company. If a Change in Control of the Company
occurs on or before the Ending Date, you do not incur a Separation from Service
prior to that time, and the successor company in the Change in Control does not
otherwise assume or substitute for the award granted hereby, then the PRSUs
shall immediately vest in full. The number of earned PRSUs will be determined by
TSR based on the price per share of the Company’s Stock to be paid to the
holders thereof in accordance with the definitive agreement governing the
transaction constituting the Change of Control (or, in the absence of such
agreement, the closing price per share of the Company’s Stock for the last
trading day prior to the consummation of the Change of Control), and otherwise
in accordance with the Award Modifier provided herein. Notwithstanding anything
to the contrary contained in this Agreement or the Plan, if following the
commencement of any discussion with a third person that ultimately results in a
Change in Control of the Company, (i) your employment with the Company is
terminated, (ii) you are removed from any material duties or position with the
Company, (iii) your base salary is reduced, or (iv) your target annual bonus is
reduced to an amount less than the target bonus paid to you during the previous
fiscal year, then for all purposes of this Agreement, such Change in Control of
the Company shall be deemed to have occurred on the date immediately prior to
the date of such termination, removal, or reduction.
5.3    Death, Disability, or Retirement. In the event of your Separation from
Service due to your death, Disability, or Retirement, in any case before the
Ending Date, (a) you or your estate will be eligible to vest in a pro-rata
portion of this award based on actual performance results for the full
Performance Period and your length of service, which shall be calculated as the
product of (1) and (2) where (1) is the number of shares you would have received
under this Agreement if you had not incurred a Separation from Service before
the Ending Date and (2) is a fraction, the numerator of which is the number of
months from the beginning of the Performance Period through the date of your
Separation from Service (counting partial months as full months) and the
denominator of which is the number of months in the Performance Period. Any
amount payable pursuant to this Section 5.3 will be paid to you (or your estate)
on the same date as for then employed participants. For purposes of this Section
5.3 “Retirement” means your voluntary Separation from Service on or after the
date on which (a) you are age 65 or (b) you are age 55 and have five years of
service with the Company Group.
6.
TAX WITHHOLDING. To the extent that the issuance of shares of Stock or any
payment pursuant to this Agreement results in income, wages or other
compensation to you for any income, employment or other tax purposes with
respect to which the Company or your employer has a withholding obligation, you
shall deliver to the Company or the Employer, as applicable, at the time of such
receipt, issuance, or payment, as the case may be, such amount of money as the
Company or the Employer may require to meet its obligation under applicable tax
laws or regulations, and, if you fail to do so, the Company or the Employer, as
applicable, is authorized to withhold from any payment or issuance of shares
under this Agreement, or from any cash or stock remuneration or other payment
then or thereafter payable to you by the Company or the Employer, any tax
required to be withheld by reason of such taxable income, wages or compensation
including (without limitation) shares of Common Stock sufficient to satisfy the
withholding obligation based on the last per share sales price of the Common
Stock for the trading day immediately preceding the date that the withholding
obligation arises, as reported in the New York Stock Exchange Composite
Transactions.

7.
NONTRANSFERABILITY. The PRSUs and your rights under this Agreement may not be
sold, assigned, pledged, exchanged, hypothecated or otherwise transferred,
encumbered or disposed of. Any such attempted sale, assignment, pledge,
exchange, hypothecation, transfer, encumbrance or disposition in violation of
this Agreement shall be void and the Company Group shall not be bound thereby.

8.
CAPITAL ADJUSTMENTS AND REORGANIZATIONS. The existence of the PRSUs shall not
affect in any way the right or power of the Company or any company the stock of
which is awarded pursuant to the Agreement to make or authorize any adjustment,
recapitalization, reorganization or other change in its capital structure or its
business, engage in any merger or consolidation, issue any debt or equity
securities, dissolve or liquidate, or sell, lease, exchange or otherwise dispose
of all or any part of its assets or business, or engage in any other corporate
act or proceeding.

9.
PERFORMANCE RESTRICTED STOCK UNITS DO NOT AWARD CERTAIN RIGHTS OF A SHAREHOLDER.
You shall not have the voting rights or any of the other rights, powers or
privileges of a holder of the stock of the Company with respect to the PRSUs
that are awarded hereby. Only after shares of Stock are issued in exchange for
your rights under this Agreement will you have all of the rights of a
shareholder with respect to such shares.

10.
RIGHTS TO RECEIVE DIVIDEND PAYMENTS. Cash dividends, stock, and any other
property (other than cash) distributed as a dividend or otherwise with respect
to any PRSU shall be accumulated, and shall be subject to restrictions and risk
of forfeiture to the same extent as otherwise set forth in this Agreement. The
combined value of any such distributions shall be paid to you at the time such
restrictions and risk of forfeiture lapse.

11.
EMPLOYMENT RELATIONSHIP. For purposes of the Agreement, you shall be considered
to be in the employment of the Company Group as long as you have an employment
relationship with the Company Group. The Committee shall determine any questions
as to whether and when there has been a termination of such employment
relationship, and the cause of such termination, under the Plan, and the
Committee’s determination shall be final and binding on all persons.

12.
NOT AN EMPLOYMENT AGREEMENT. This Agreement is not an employment agreement, and
no provision of this Agreement shall be construed or interpreted to create an
employment relationship between you and the Company or any Affiliate or
guarantee the right to remain employed by the Company or any Affiliate for any
specified term.

13.
SECURITIES ACT LEGEND. If you are or become an officer or affiliate of the
Company under the Securities Act of 1933, you consent to the placing on any
certificate for the shares of Stock of an appropriate legend restricting resale
or other transfer of the shares except in accordance with such Act and all
applicable rules thereunder.

14.
LIMIT OF LIABILITY. Under no circumstances will the Company or an Affiliate be
liable for any indirect, incidental, consequential or special damages (including
lost profits) of any form incurred by any person, whether or not foreseeable and
regardless of the form of the act in which such a claim may be brought, with
respect to the Plan.

15.
REGISTRATION. The shares of Stock that may be issued under the Plan are
registered with the Securities and Exchange Commission under a Registration
Statement on Form S-8.

16.
SALE OF SECURITIES. The shares of Stock that may be issued under this Agreement
may not be sold or otherwise disposed of in any manner that would constitute a
violation of any applicable federal or state securities laws. You also agree
that (a) the Company may refuse to cause the transfer of the shares to be
registered on the stock register of the Company if such proposed transfer would
in the opinion of counsel satisfactory to the Company constitute a violation of
any applicable federal or state securities law and (b) the Company may give
related instructions to the transfer agent, if any, to stop registration of the
transfer of the shares.

17.
REIMBURSEMENT OF EXECUTIVE COMPENSATION IN RESTATEMENT SITUATIONS: To the extent
permitted by law, and as determined by the Board in its judgment, the Company
may require reimbursement of a portion of any payment to you under this
Agreement when (a) the award payment was predicated upon the achievement of
certain financial results that were subsequently the subject of a material
restatement; and (b) a lower payment would have been made to you based upon the
restated financial results. In each such instance, the Company will, to the
extent practicable, seek to recover the amount by which your payment for the
relevant period exceeded the lower payment that would have been made based on
the restated financial results. No reimbursement shall be required if such
material restatement was caused by or resulted from any change in accounting
policy or rules.

18.
AGREEMENT TO REPAYMENT OF PERFORMANCE BASED INCENTIVE COMPENSATION WHEN PAYMENTS
ARE REQUIRED UNDER FEDERAL LAW OR THE RULES OF AN EXCHANGE: Grantee acknowledges
that the Company is a publicly-traded entity subject to the laws and regulations
of the United States Securities and Exchange Commission, as well as the
requirements of the New York Stock Exchange. The Grantee further acknowledges
that the Company’s approved form agreements for performance-based incentive
compensation granted to Grantee contain certain “clawback” terms and provisions.
Grantee agrees to the terms and conditions of any policy adopted by the Company
to comply with, or any decision of the Company to adhere to, any requirement or
policy of the New York Stock Exchange (or any other exchange on which the
securities of the Company are listed) pursuant to Section 10D of the Securities
Exchange Act of 1934 (the “Policy”) from this point forward for any grants made
previously or in the future. Section 10D provides for the recovery of
incentive-based compensation that has been erroneously granted, earned, vested
or paid because of one or more errors that are material in the financial
statements of the Company. To the extent such Policy requires the repayment or
recovery of incentive-based compensation granted to, or earned or received by
Grantee, or in which the Grantee vested, whether granted, vested, earned or paid
pursuant to any past or future award agreements or any other plan of
incentive-based compensation maintained in the past or adopted in the future by
the Company, Grantee agrees to the forfeiture, recovery or repayment of such
amounts to the extent required by such Policy.

19.
EMPLOYER LIABLE FOR PAYMENT. Except as the Committee may determine otherwise in
connection with a Change in Control, the Employer is liable for the payment of
any amounts that become due under this Agreement.

20.
SECTION 409A OF THE INTERNAL REVENUE CODE. This Agreement and all payments made
hereunder, are intended to meet the short-term deferral exception described
under section 1.409A-1(b)(4) of the applicable Treasury regulations, or
otherwise comply with, Section 409A, and this Agreement shall be interpreted so
as to effect that intent. By accepting this award, you acknowledge and agree
that (a) you are not relying upon any written or oral statement or oral
statement or representation of the Company, its Affiliates, or any of their
respective employees, directors, officers, attorneys or agents (collectively,
the “Company Parties”) regarding the tax effects associated with execution of
this Agreement and the payment made pursuant to the Plan, and (b) in deciding to
enter into this Agreement, you are relying on your own judgment and the judgment
of the professionals of your choice with whom you have consulted. By accepting
this award, you thereby release, acquit and forever discharge the Company
Parties from all actions, causes of actions, suits, debts, obligations,
liabilities, claims, damages, losses, costs and expenses of any nature
whatsoever, known or unknown, on account of, arising out of, or in any way
related to the tax effects associated with the award and this Agreement.

21.
DELAYED PAYMENT IN CERTAIN CIRCUMSTANCES. NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT, IF YOU ARE A SPECIFIED EMPLOYEE (WITHIN THE MEANING OF SECTION
409A) AND THE COMPANY DETERMINES THAT A PAYMENT HEREUNDER IS NOT PERMITTED TO BE
PAID ON THE DATE SPECIFIED WITHOUT THE IMPOSITION OF ADDITIONAL TAXES, INTEREST
OR PENALTIES UNDER SECTION 409A, THEN NO PAYMENTS SHALL BE MADE TO YOU PURSUANT
TO THIS AWARD DUE TO A SEPARATION FROM SERVICE FOR ANY REASON BEFORE THE EARLIER
OF THE DATE THAT IS SIX MONTHS AND A DAY AFTER THE DATE ON WHICH YOU INCUR SUCH
SEPARATION FROM SERVICE OR FIVE BUSINESS DAYS FOLLOWING THE DATE OF YOUR DEATH.

22.
PAYMENT TO RABBI TRUST IN CONNECTION WITH DELAYED PAYMENT. If the Company
determines in its sole discretion that you are a Specified Employee as of any
Payment Date and that Section 409A applies as set forth in this Agreement, then
any such portion payable during the Six-Month Delay Period shall be transferred
to a rabbi trust (which shall be a rabbi trust previously created by the Company
that contains other amounts of deferred compensation payable by the Company or a
rabbi trust created by the Company or its successor) as soon as administratively
feasible following the occurrence of the event giving rise to your right to such
payment, except to the extent such transfer would subject you to penalties under
the funding restriction provisions of Section 409A, as amended by the Pension
Protection Act of 2006, and such amounts (together with earnings thereon
determined in accordance with the terms of the trust agreement) shall be
transferred from the trust to you upon the earlier of (i) the expiration of the
Six-Month Delay Period, or (ii) any other earlier date permitted under Section
409A.

23.
TAX-BASED PROGRAM CRITERIA. The Plan is designed to conform to the requirements
of Section 162(m) of the Internal Revenue Code, which limits the amount the
Company can deduct for non-performance-based compensation. Performance-based
compensation meeting the requirements of the Internal Revenue Code is not
subject to this limit. The award granted hereby is intended to meet these
requirements so that the Company can deduct this element of compensation.

24.
FRACTIONAL SHARES PAID IN CASH. In the event any share of Stock due hereunder is
a fractional share, the Company shall pay the value of such fractional share in
cash.

25.
MISCELLANEOUS. This Agreement is awarded pursuant to and is subject to all of
the provisions of the Plan, including amendments to the Plan, if any. In the
event of a conflict between this Agreement and the Plan provisions, the Plan
provisions will control. The term “you” and “your” refer to the Grantee named in
this Agreement. Capitalized terms that are not defined herein shall have the
meanings ascribed to such terms in the Plan. This Agreement shall be binding on
all successors and assigns of the Company.

In accepting this award of PRSUs, you accept and agree to be bound by all the
terms and conditions of the Plan and this Agreement.
QUANEX BUILDING
PRODUCTS CORPORATION






                        
Bill Griffiths
Chairman, President and Chief Executive Officer




Key Leader